In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                        ___________________________

                             No. 02-19-00485-CR
                        ___________________________

                        ELMI MURSAL ELMI, Appellant

                                        V.

                             THE STATE OF TEXAS


                  On Appeal from Criminal District Court No. 2
                             Tarrant County, Texas
                          Trial Court No. 1540458D


Before Gabriel and Kerr, JJ.; Lee Ann Dauphinot (Senior Justice, Retired, Sitting by
                                   Assignment)
                  Memorandum Opinion by Justice Dauphinot
                            MEMORANDUM OPINION

        In 2018, appellant Elmi Mursal Elmi pled guilty to the state jail felony offense

of unlawfully carrying a weapon in a weapon-free school zone.1 Pursuant to a plea

agreement, the trial court deferred a finding of guilt and placed him on community

supervision for four years. As conditions of his community supervision, Elmi was

ordered to report monthly, pay fees, and to perform 120 hours of community service.

Appellant’s community supervision was transferred from Tarrant County to Potter

County.

        Approximately a year and a half later, the State filed an amended motion to

revoke Appellant’s community supervision and to adjudicate his guilt, alleging that he

had failed to report and to complete the required hours of community service

restitution. At the conclusion of the hearing, the trial court found the allegations true,

adjudicated Appellant guilty of the offense charged, and revoked his community

supervision. The trial court assessed his punishment at 18 months’ confinement in

state jail.

        Appellant brings a single issue on appeal, arguing that the trial court reversibly

erred in allowing hearsay testimony in violation of Texas Rules of Evidence 602.2


        1
         Tex. Penal Code Ann. § 46.11.

       Tex. R. Evid. 602 (providing that “[a] witness may testify to a matter only if
        2

evidence is introduced sufficient to support a finding that the witness has personal
knowledge of the matter. Evidence to prove personal knowledge may consist of the
witness’s own testimony. . . .”).

                                            2
      The conditions of Appellant’s community supervision contained the following

provision: “If supervision is transferred to another jurisdiction, continue to report to

Tarrant County in the manner prescribed by the supervision officer, and comply with

the rules and regulations of the receiving jurisdiction.” A Tarrant County community

supervision officer testified that she met with Appellant the day the trial court placed

him on community supervision; she explained to him that his community supervision

would be transferred to Potter County, that “he would complete all his probation at

Potter County, but he would report by mail to Tarrant County each and every

month[,] and [that] he would pay all his fees to Tarrant County.” She testified

Appellant had failed to report as directed from July through December 2018, and

from January through October 2019. But when the prosecutor asked her, “Was it

your understanding that he had not turned in proof of completing th[e] community

service restitution” that was supposed to be performed in Potter County, Appellant

objected that the question called for hearsay and speculation.         The trial court

overruled his objection, and the supervision officer answered yes.

      Appellant testified on his own behalf. He admitted that he failed to report by

mail to Tarrant County, but he claimed that he had reported in person to Potter

County and that Potter County had “told [him] that it was okay.”             On cross-

examination, he explained that he must have misunderstood the explanation of the

reporting requirements.



                                           3
      On appeal, Appellant contends that the trial court should have sustained his

objection to the supervision officer’s testimony about whether he had turned in

sufficient proof of community service because her testimony was not based upon

personal knowledge. Appellant’s issue relates solely to the community service ground

of the State’s amended petition to adjudicate guilt; he does not make any argument

that the hearsay ruling affected the trial court’s judgment as to the first revocation

ground. Because one sufficient ground for adjudicating guilt and revoking community

supervision will support a judgment adjudicating guilt and revoking community

supervision,3 and because Appellant admitted that he failed to report by mail to

Tarrant County, we overrule Appellant’s sole issue on appeal and affirm the trial

court’s judgment.



                                                       /s/ Lee Ann Dauphinot
                                                       Lee Ann Dauphinot
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 10, 2020



      3
        Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980); see, e.g.,
John v. State, No. 02-17-00372-CR, 2018 WL 3468490, at *1–2 (Tex. App.––Fort
Worth July 19, 2018, no pet.) (mem. op., not designated for publication) (declining to
address single appellate complaint that could have affected only two of three
revocation allegations).


                                            4